DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald (US 3,417,223) in view of Siedal (US 2003/0094259), Holmes et al (US 6,451,152), and Utsunomiya et al (US 4,886,108).   
Steigerwald shows the structure and method claimed including a supporting element (7) that is applied to a substrate (1), at least one lase light source/beam (9) to heat the surface of the supporting element and the substrate to a temperature suitable for integrally bonding by the laser beam that is directed to a gap in an impingement regions as shown in Figure 3, a rolling device (8) that is configured to press/force down the heated supporting element onto the substrate wherein only two heated surface regions, i.e., the supporting element region and the substrate region, are deformed by the rolling force of the rolling device. Also, see column 5, line 73- column 6, line 21. But, Steigerwald does not explicitly a supply device or a moving unit that apply the supporting element to the substrate track by track wherein the laser beam is formed linearly or in a rectangular shape. 
Siedal shows it is known to apply a supporting element that is supplied by a supply device wherein the supporting element is applied to a substrate track by track as illustrated in Figures 2 and 4. 
Holmes also shows it is known to apply a supporting element (T) that is applied to a substrate (S) wherein the supporting element is arranged track by track one above the other on the surface forming a composite material/layer. Also see column 5, lines 53-65. 
Utsunomiya shows it is known to shape a laser beam into a linear or rectangular shape (see Figure 4) wherein such laser beam is applied to a gap in an impingement region between two surfaces as illustrated in Figures 1 and 3.
In view of Siedal, Holmes, and Utsunomiya, it would have been obvious to one of ordinary skill in the art to adapt Steigerwald with the supply device or a moving unit that applies the supporting member to the substrate track by track as claimed so that a composite layer of the supporting members having a three dimensional shape can be predictably yielded as desired by the user wherein the laser beam is further shaped into a desired form including a linear or rectangular shape so that the laser beam is effectively applied to a gap such as the impingement region as shown in Steigerwald. 
With respect to claim 2, Steigerwald further shows the supporting element can be a wire. Column 3, line 73. And, Siedal also shows that the supporting element is a wire (para [0019]). 
	With respect to claim 3, Steigerwald further shows that the substrate is a plate as Steigerwald show that the substrate/workpiece is a layer. Siedal also shows that the substrate is a plate. 
	With respect to claim 8, Steigerwald further illustrates that the substrate has a thickness that is greater than a thickness of the supporting element. Siedal also shows that the substrate has a thickness greater than a thickness of the supporting element (35) as illustrated in Figure 2.
With respect to claim 10, Siedal further shows it is known to provide an inert atmosphere within which the substrate and the supporting element are operated in as the laser beam heats the supporting element in an inert atmosphere (para [0019]). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald in view of Siedal, Holmes, and Utsunomiya as applied to claims 1-3 and 8-10 above, and further in view of Berndt et al (EP 2090395).
Steigerwald in view of Siedal, Holmes, and Utsunomiya shows the structure and method claimed except for a preheating device provided with the supporting element. 
Berndt shows a preheating device in the form of an inductor generator (7, 8) for preheating the supporting element (1, 2) before being joined via a laser radiation. 
In view of Berndt, it would have been obvious to one of ordinary skill in the art to adapt Steigerwald, as modified by Siedal, Holmes, and Utsunomiya, with a preheating device provided with the supporting member prior to laser radiation so that the supporting element can be more effectively and rapidly laser heated to be boned or joined to the support member. 
Claims 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald in view of Siedal, Holmes, and Utsunomiya as applied to claims 1-3 and 8-10 above, and further in view of Gnanamuthu (US 3,952,180) and Lin et al (US 2013/0032577).  
Steigerwald in view of Siedal, Holmes, and Utsunomiya shows the structure and method claimed except for explicitly showing a track of the supporting member wherein the light source is directed onto an edge of the track that is already connected in an integrally bonded manner to the substrate. 
	Gnanamuthu shows it is known to provide a track of a supporting element (54) onto a substrate wherein a laser is directed onto an edge region of the track already connected in an integrally bonded manner to continue provide the supporting element on the substrate. 
	Lin also shows it is known to provide a supporting element or cladding element formed of weld beams arranged on a substrate wherein an energy source is directed on an edge of a track of the welded element that is already connected and bonded to the substrate. 
	In view of Gnanamuthu and Lin, it would have been obvious to one of ordinary skill in the art to adapt Steigerwald, as modified by Siedal and Holmes, with the supporting member provided in a plurality of tracks arranged next to one another to form a metal cladding thereon which would predictably produce metallic components as desired by the user. 
	With respect to claim 7, Lin further shows it is known to provide a welding device (164) that can further generate a weld seam between two tracks that are arranged next to each other as illustrated in Figures 5 and 6.
	With respect to claim 11, Gnanamuthu shows the supporting element has a thickness of 1/8 inch that is reduced to a cladding of about .05 inch which shows a reduction to about 40% from the initial thickness of the supporting element, and it would have been obvious to have render the reduction be less than 40% as the heating supporting element is subjected to a pressing-together operation via the roller (8) device of Steigerwald. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761